Citation Nr: 1209668	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  07-35 350	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a bilateral knee disability.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.

5. Entitlement to a rating in excess of 10 percent for hiatal hernia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1998 to June 2004.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for low back and bilateral knee disabilities, tinnitus, and hearing loss; and continued a 0 percent rating for hiatal hernia.  An interim January 2008 rating decision increased the rating for hiatal hernia to 10 percent, effective March 29, 2006 (the date of the Veteran's claim for increase).  In August 2010, a video-conference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In August 2010 the Board remanded the case for additional development.


FINDINGS OF FACT

1. A chronic low back disability was not manifested in service, and it is not shown that the Veteran has, or during the pendency of this claim has had, a low back disability.  

2. A chronic bilateral knee disability was not manifested in service, and it is not shown that the Veteran has, or during the pendency of this claim has had, a bilateral knee disability.  

3. It is not shown that the Veteran has, or during the pendency of this claim has had, a hearing loss disability by VA standards in either ear.  

4. It is reasonably shown that the Veteran has tinnitus that became manifest in service and has persisted.
5. At no time during the appeal period is the Veteran's hiatal hernia shown to have been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal or arm or shoulder pain productive of considerable impairment of health; a symptom combination productive of severe impairment of health is not shown.


CONCLUSIONS OF LAW

1. Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2. Service connection for a bilateral knee disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3. Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).

4. Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

5. A rating in excess of 10 percent for hiatal hernia is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code (Code) 7346 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

	Tinnitus

Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.  

      Low back, knees, and hearing loss 

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A June 2005 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A May 2006 letter informed him of disability rating and effective date criteria.  A January 2008 supplemental statement of the case (SSOC) readjudicated the matters.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  He has had ample opportunity to respond; it is not alleged that notice in this case was less than adequate.

	Hiatal hernia

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).      

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to its initial adjudication.  A May 2006 letter explained the evidence necessary to substantiate his claim for increase, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed the Veteran of rating and effective date criteria.  He has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated with the claims file and pertinent postservice treatment records have been secured.  In compliance with the Board's August 2010 remand updated VA outpatient treatment records were secured and the RO arranged for VA examinations in September 2010 (knees, back, and hiatal hernia); the Veteran was also afforded a VA audiological evaluation in December 2007.  The examinations are adequate as the examiners considered the evidence of record and the reported history of the Veteran, expressed familiarity with the history of the Veteran's disabilities, conducted thorough examinations of the Veteran, noting all findings necessary for proper adjudication of the matters, and explained the rationale for the opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

B. Legal Criteria, Factual Background, and Analysis

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

	Service connection criteria

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


      Low back and knee disabilities

An August 2002 STR notes that the Veteran complained of a history of left sided mid-back pain.  The assessment was musculoskeletal paraspinous muscular back pain.  

On September 2003 service examination the Veteran reported episodic musculoskeletal low back pain.  It was also noted that he had bilateral knee pain when squatting or working on aircraft an hour or more.  There was no history of trauma.  The Veteran's spine and lower extremities were normal on clinical evaluation.  

January 2006 private outpatient treatment records show complaints of low back pain for two to five years prior. 

A June 2009 VA outpatient treatment record notes a diagnosis of low back pain, thought to be mechanical given the absence of radicular findings on examination and an essentially normal examination.  

An April 2010 VA outpatient treatment record notes that the Veteran reported being struck by a vehicle in 2003.  It was noted that in July 2009 he reported bilateral knee discomfort and low back pain.  The assessment was "diffuse joint pain/aching with swelling, ? auto-immune process" and low back pain probably due to strain/sprain.  

A July 2010 VA Problem List notes a diagnosis of low back pain.

On September 2010 VA examination the examiner noted that the entire claims file was reviewed.  The Veteran reported that around 2000 he began noticing a dull ache in his back and knees, which gradually worsened.  He denied any specific injury to either his back or knees during service or outside of service.  He reported that he was struck by a car in 2003 while on active duty but he did not injure his back or knees in the incident.  X-rays were interpreted as revealing no appreciable abnormalities.  The diagnoses were low back pain and bilateral knee pain with no clinical or radiographic evidence to support a diagnosis.  The examiner noted that the Veteran did not have any diagnosable condition that he could appreciate and had no specific injury or any specific problem that appeared to have led to the back and knee pain.  He noted that it appeared that the majority of the Veteran's problem was just from wear and tear to his joints.  He opined that it was most definitely less likely as not that anything the Veteran did in service led to his low back or knee pain (and that the pain was likely related to daily life activities). 

The Veteran's low back and knee complaints in service were apparently acute and resolved as September 2003 service examination examination did not note any chronic low back or bilateral knee disability.  While the examiner noted the Veteran's low back and knee complaints, he specifically noted that the Veteran did not have a current back disability, and clinical examination of the spine and lower extremities was normal. The evidence of record does not show that chronic low back and/or bilateral knee disabilities were manifested in service.  Accordingly, service connection for low back and bilateral knee disabilities on the basis that they became manifest in service and persisted is not warranted.  Consequently, to establish service connection for such disabilities the Veteran must show by competent evidence that he has such disabilities currently, and that they are otherwise related to his active service.  

The initial threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran currently has or during the pendency of the claim/appeal has had the disabilities for which service connection is sought (low back and bilateral knee disabilities).  In the absence of proof of such current disabilities there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran is competent to report that he has low back and knee pain.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007).  He has complained of low back pain and knee pain/discomfort; however, pain alone is not a compensable disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  None of the Veteran's medical records document that his low back and knee pain is attributable to pathology or a chronic disability entity.  The Veteran is not competent to attribute his back and knee pain to underlying pathology or chronic disability entity as that is a medical question that is beyond the realm of lay observation, and he is not shown to possess any medical expertise.  See Jandreau, 492 F. 3d at 1376.  

The Veteran's treatment records show complaints and diagnoses of pain, but do not show a definite diagnosis of a chronic back disability.  A June 2009 VA outpatient treatment record notes a diagnosis of low back pain, and that the Veteran's back was essentially normal on clinical evaluation.  An April 2010 VA outpatient treatment record notes that the Veteran's low back pain was probably due to sprain/strain.  However, such a speculative and conclusory opinion (without explanation of rationale/citation to supporting factual data) is of diminished probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  In September 2010 the Veteran was examined by a VA examiner to specifically address the low back and knee symptoms reported.  After comprehensive examination and review of the claims file the examiner provided diagnoses of low back pain and bilateral knee pain with no clinical or radiographic evidence to support a diagnosis.  The examiner noted that the Veteran did not have any diagnosable condition that he could appreciate, that the majority of the Veteran's problem was just from wear and tear to his joints (simply due to him living his life), and that it was most definitely less likely as not that anything the Veteran did in service led to his low back or knee pain.  As the opinion is by a medical professional competent to provide it, and is based on a thorough examination of the Veteran, it is probative evidence in this matter, and the Board finds it to be the most probative evidence in the matter of whether the Veteran has current low back and knee disabilities.  In sum, the examination findings are persuasive.  There has been no evidence to the contrary (showing or suggesting that the Veteran has chronic low back and/or knee disabilities) submitted since, and the Veteran has not identified any pertinent evidence in the matter that remains outstanding.  Consequently, the threshold requirement necessary to substantiate the claims of service connection for low back and bilateral knee disabilities is not met.  Without competent evidence of current low back and bilateral knee disabilities, there is no valid claim of service connection for such disabilities.  See Brammer, 3 Vet. App. at 225.  The preponderance of the evidence is against these claims; therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claims must be denied.

	Hearing loss and tinnitus factual background

The Veteran's DD Form-214 reflects that his military occupational specialty (MOS) in service was helicopter airframe mechanic.

A November 1998 STR notes that the Veteran experienced muffled sounds and had "a ring" in his ears.  

A September 2001 STR notes that the Veteran complained that he could not hear out of his left ear and denied ringing in his ears; the assessment was mild upper respiratory infection (URI).    

On September 2003 service examination the Veteran denied tinnitus.  

August and September 2003 service audiograms show a puretone threshold of 40 at 4 KHz in the left ear.  

A February 2004 STR notes a provisional diagnosis of "hearing loss."  

On December 2007 VA examination audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
10
20
LEFT
20
15
10
10
30

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The Veteran reported a high pitched ringing that began in 2000, occurred twice per week, and gradually faded as the day progressed.  He reported noise exposure from helicopters and weapons fire in Iraq and Afghanistan with hearing protection.  The examiner noted that the Veteran had hearing within normal limits on his enlistment audiological examination, recurrent otitis media alternately in both ears throughout active duty resulting in fluctuating hearing loss, and that he denied tinnitus several times in the STRs.  The examiner opined that since there were no documented complaints of tinnitus in his medical records it was less likely than not related to military service.  The diagnoses were right ear hearing within normal limits, left ear hearing within normal limits with a conductive component, and bilateral recurrent tinnitus.         

A January 2008 VA audiology report notes that puretone testing revealed hearing within normal limits from 250 Hz to 8 KHz in each ear, with excellent word recognition ability.  It was noted that the Veteran had a low grade conductive hearing loss in both ears and that early otosclerosis was suspected.   

A November 2008 VA audiology consultation report notes that the Veteran had "normal hearing loss [sic] with excellent speech recognition ability" in either ear.  It was noted that air conduction thresholds were within the normal range but that there was a "consuctive [sic]" component in both ears.  

A June 2009 VA audiology consultation report notes that audiologic evaluation revealed essentially normal hearing sensitivity bilaterally with a mild sensorineural hearing loss at 4 KHz in the left  ear.  Speech recognition scores using the NU6 word list were 100 percent in each ear.  

An April 2010 VA outpatient treatment record notes that the Veteran reported being struck by a vehicle in 2003.  It was noted that in July 2009 he reported bilateral constant tinnitus.    

A July 2010 VA otolaryngology note notes that the Veteran had multiple noise exposures due to "work, helicopters, et cetera while in the military" and that he has bilateral tinnitus due to his noise exposure and that recent audiometry showed a left noise notch and mild loss at 250 Hz
At the August 2010 videoconference hearing the Veteran testified that he was a helicopter mechanic in service, was exposed to aircraft noise, and first noticed tinnitus in service.   

	Hearing loss analysis

It may reasonably be conceded that by virtue of his MOS the Veteran was exposed to noise trauma in service.  While audiometry in service (in August/September 2003) produced a finding reflective of a left ear hearing loss disability by VA standards; there is a question of whether that finding represented chronic or acute pathology, and the initial threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran currently has (or during the pendency of the claim/appeal has had) the disability for which service connection is sought (a hearing loss disability in either ear, or both).  In the absence of proof of current disability there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

While the Veteran has reported a perception of decreased hearing acuity, audiometry is necessary to establish that there is indeed a hearing loss disability.  See 38 C.F.R. § 3.385.  There is no audiometry that shows that he now has (or since he filed his claim has had) a hearing loss disability as defined in 38 C.F.R. § 3.385 in either ear.  

As it is not shown that the Veteran has (or during the pendency of this claim/appeal has had) a bilateral hearing loss disability, the threshold requirement for substantiating a claim of service connection for such disability is not met.  Without competent evidence of a hearing loss that meets the criteria of 38 C.F.R. § 3.385, there is no valid claim of service connection for a hearing loss disability.  See Brammer, 3 Vet. App. at 225.  The preponderance of the evidence is against this claim; therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.  [The Veteran is advised that future audiometry showing a hearing loss disability may be a basis for reopening this claim.]

      Tinnitus 

The Veteran served as a helicopter airframe mechanic in service, an MOS known to involve exposure to noise trauma; it may reasonably be conceded that the Veteran was exposed to noise trauma in service.  Furthermore, tinnitus is a disability capable of lay observation (by the person who experiences it) (see Charles v. Principi, 16 Vet. App. 370, 374 (2002)), and generally not capable of objective verification.  It is not in dispute that the Veteran has such disability.  

The Veteran reported (on VA examination) that he experienced a high pitched ringing that began in 2000, occurred twice per week, and gradually faded as the day progressed.  Accordingly, what the Board is presented with, in essence, is a Veteran's account that the onset of his [undisputedly present] tinnitus was in service and that it has since persisted.  

A December 2007 VA examiner, noting that there were no documented complaints of tinnitus in his medical records, opined that the Veteran's tinnitus was less likely than not related to military service.  However, that opinion appears to be is based on a less than complete review of the record, as it shows that on at least one occasion in service (in November 1998) the Veteran did complain of ringing in his ears.  Furthermore, the Veteran's denials of contemporaneous tinnitus when he was being clinically evaluated for other complaints in service (related to URI and ear infections) do not preclude a history of tinnitus in service.  Consequently, the Board finds the December 2007 examiner's opinion to be of limited probative value.   

On July 2010 VA otolaryngology consultation the Veteran's provider noted that the Veteran had multiple noise exposures from "work, helicopters, et cetera while in the military" and that he had bilateral tinnitus due to his noise exposure; this notation is corroborative of the Veteran's accounts of experiencing tinnitus since experiencing noise trauma in service.  

The Board has no reason to question the credibility of the Veteran's accounts of the onset and persistence of his tinnitus; there is no evidence which places into question the veracity of the Veteran's accounts that his tinnitus had his onset in service and persisted.  One method of substantiating a claim of service connection for a disability is by showing that the disability had its onset in service, and has persisted since.  As tinnitus is a disability capable of lay observation, and as the Veteran's accounts of onset in service and continuation since are deemed credible he has satisfied the evidentiary requirements for substantiating his claim in this manner.  The "negative" opinion regarding the etiology of the Veteran's tinnitus by a VA examiner does not overcome the finding that the evidentiary requirements for establishing service connection are met (and the Board has found that opinion to be of diminished probative value).  Accordingly, service connection for tinnitus is warranted.   

	Rating for hiatal hernia

In general, disability evaluations are determined by the application of a Schedule of Ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Board notes that the Veteran's disability is characterized as hiatal hernia and gastroesophageal reflux disease (GERD).  The schedule of ratings for the digestive system provides that ratings under Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability picture warrants such elevation.  38 C.F.R. § 4.114.

Under Code 7346 (for hiatal hernia), a 10 percent rating is warranted when there are 2 or more of the symptoms in the criteria for a 30 percent rating, of lesser severity than the symptoms warranting a 30 percent rating.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.

On December 2007 VA examination the Veteran reported vomiting blood with nausea sporadically and infrequently (the last occasion occurring 7 months prior), but no difficulty with swallowing foods or painful swallowing.  He reported that occasionally it felt like food stopped in his upper chest.  Liquids and food occasionally made him feel bloated.  Episodes of acid reflux averaged once per week lasting a day and the Veteran reported that spicy foods and chocolate aggravated his symptoms.  The Veteran lost his voice occasionally and had occasional epigastric pains.  He was treated with medication that did "help somewhat."  The diagnosis was chronic GERD.  

In April 2008 correspondence the Veteran reported that he had acid reflux, trouble swallowing, stomach swelling, and chest and shoulder pain that felt like a heart attack.  

A June 2009 VA outpatient treatment record notes that the Veteran complained of abdominal bloating and heartburn causing him to use Pepcid AC on a regular basis.  He reported that he had a weak stomach, occasional nausea, but no vomiting or changes in appetite.  

A September 2009 VA outpatient treatment record notes that the Veteran's GERD was stable on medication.  

A July 2010 VA outpatient treatment record notes that the Veteran presented with increasing complaints of heartburn; his medication was changed.  

At the August 2010 videoconference hearing the Veteran testified that he suffered from recurrent epigastric distress, dysphagia, pyrosis, regurgitation, and shoulder pains that felt like a heart attack.  He noted that his condition slowed him down at work.  He added that he had a mixture of symptoms including heartburn, acid reflux three or four times per week and a feeling of having a heart attack once a week (for 30 minutes to 24 hours).

On September 2010 VA examination the examiner noted that the Veteran's claims file was reviewed.  The Veteran reported that his medication was recently changed due to increasing gastroesophageal reflux symptoms and that he had bright red bleeding from his rectum.  The Veteran reported that he had worked as an Oil and Gas Landman but had been "laid off" two months prior.  He denied difficulty swallowing solids or liquids, but reported upper abdominal pain in the area of the diaphragm 4 to 5 times per month up to a pain level of 10/10, lasting for 10 seconds.  He reported taking a stool softener which helped with pain and that he had substernal pain radiating to both arms, particularly the axillary area, occurring approximately twice per week, lasting anywhere from 30 minutes to a few hours.  He reported reflux or regurgitation of sour liquid or acid in the back of his throat 3 to 4 times per week, which related to his epigastric or substernal pain.  He reported that he took Pepcid AC which provided fair relief of his substernal arm pain.  He reported that he would occasionally lose his voice due to reflux in the posterior pharynx.  He denied nausea or vomiting and any side effects from reflux medications.  He had no weight loss or anemia.  He reported that his gastroesophageal symptoms only interfered with bathing, dressing, cooking cleaning, laundry, home and yard maintenance, and hobbies and sports when he had flare-ups of the reflux.  He reported that during flare-ups he stopped all activity until the symptoms subsided.  He noted that he would periodically lose his voice and have to reschedule phone calls and meetings at work.  He had to miss one day of work every two weeks (but attempted to work from home) and believed he was laid off due to the number of days he had missed work, including for a recent umbilical hernia repair.  The diagnoses were hiatal hernia, gastroesophageal reflux disease (GERD), and bright red bleeding per rectum with inflammation at the ileocecal valve and ileum not secondary to hiatal hernia or GERD.  The examiner noted that bleeding from the upper digestive track (including the esophagus or stomach) would produce black bowel movements versus bright red bloody bowel movements).  

The medical evidence of record does not show or suggest that the Veteran's hiatal hernia has been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, or substernal arm or shoulder pain productive of considerable impairment of health.  

At the August 2010 videoconference hearing the Veteran testified that he has recurrent epigastric distress, dysphagia, pyrosis, regurgitation, and shoulder pains that feel like a heart attack.  However, the medical evidence of record does not show that the symptoms are persistently recurrent or productive of considerable impairment of health.  While he stated in correspondence and hearing testimony that he suffered from recurrent dysphagia, on December 2007 and September 2010 VA examinations he denied difficulty swallowing solids or liquids and his treatment records do not show any reports or findings of dysphagia.  Although his episodes of acid reflux were reported to average once per week with infrequent and some sporadic vomiting (once every few months) in 2007, more recently he has had reflux and heartburn symptoms 3 to 4 times per week, substernal pain twice per week, and upper abdominal pain in the area of the diaphragm 4 to 5 times per month up to a pain level of 10/10, lasting for 10 seconds.  He reported regurgitation of "sour acid" and pyrosis up to 4 times per week.   

While the symptoms more recently have been shown to have increased in frequency, they do not rise to the level of being persistently recurrent and medication provided some relief.  There are no reported symptoms or impairment affecting other organ systems and there are no secondary effects or impairment (apart from primary symptoms) shown or alleged that would constitute considerable impairment of health.  The Veteran reported that his gastroesophageal symptoms only interfered with bathing, dressing, cooking cleaning, laundry, home and yard maintenance, and hobbies and sports when he had flare-ups of the reflux.  While he had to stop all activity until a flare-up subsided, and reported that his condition occasionally slowed him down at work (he had to occasionally make accommodations due to losing his voice) and missed a day of work every two weeks, he rearranged meetings and attempted to work from home.  The September 2010 VA examiner noted that based on clinical indicators (the color of the blood) the Veteran's rectal bleeding with inflammation was not secondary to hiatal hernia or GERD.  Material weight loss, hematemesis, melena, anemia, or other secondary effects productive of considerable health impairment are not shown.  In sum, the evidence of record does not show that the Veteran's symptoms were productive of considerable impairment of health.  

The Veteran's primary symptoms of acid reflux and heartburn 3 to 4 times per week, epigastric pain 4 to 5 times per week, and substernal pain twice per week fall squarely within the criteria for the 10 percent rating assigned (i.e., two or more of the symptoms for a 30 percent rating, of less severity).  Consequently, the criteria for the next higher, 30 percent, rating are not met (or approximated).  There is no indication in the clinical data of symptoms associated with an even higher (60 percent) rating (material weight loss, hematemesis, or melena with moderate anemia) productive of severe impairment of health.  It is not alleged that he suffers such symptoms.  Consequently, a schedular rating in excess of 10 percent for hiatal hernia is not warranted.

The Board has also considered whether referral for extraschedular consideration is warranted.  There is no objective evidence of symptoms of and/or impairment due to the hiatal hernia/GERD not encompassed by the schedular rating assigned.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, while the Veteran reports that he was laid off due to excessive absences (in part related to hiatal hernia, and in part due to non-service-connected disability) the record does not show, nor does the Veteran allege, that he is  unemployable due to his service-connected hiatal hernia; and the matter of entitlement to a TDIU rating is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 
ORDER

Service connection for a low back disability is denied.

Service connection for a bilateral knee disability is denied. 

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted. 

A rating in excess of 10 percent for hiatal hernia is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


